DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office action dated 3/11/21 is hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 6-24 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 8, and 15, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
a […] method, comprising: 
collecting […] instances of user learning data and user personal data for a user, by [reviewing] data sources as authorized by the user, wherein the […] data sources for the user personal data includes calendar records of the user and social media networks to which the user subscribes; 
analyzing […] the collected instances the user learning data and the user personal data for common attributes in the collected instances, comprising 
extracting time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of educational […];
generating […] a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix; 
producing […] one or more course recommendation based on the generated user learning profile, user-topic preferences provided by the user, and contents of an educational knowledge base, wherein the user-topic preferences indicate a preconfigured number of levels of interest on respective topics by the user, the interest is weighed based on one or more job and hobby of the user and a frequency of selection by the user of each topic amongst the topics; 


updating […] the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on the user learning profile and on the course recommendation.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., one or more processor operatively coupled to an educational advisory system, employing data mining, digital data, employing cognitive analytics tools, employing natural language processing tools, a memory, one or more processors in communication with memory, and/or program instructions, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., one or more processor operatively coupled to an educational advisory system, employing data mining, digital data, employing cognitive analytics tools, employing natural language processing tools, a memory, one or more processors in communication with memory, and/or program instructions, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 in Applicant’s specification and also see, e.g., p22 in same in regard to employing cognitive analytics and/or natural language processing tools.

	
	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20180247549 A1 by Martin et al (“Martin”).
In regard to Claims 1, 8, and 15, Martin discloses a computer implemented method, comprising: 
collecting, by one or more processor operatively coupled to an educational advisory system, instances of user learning data and user personal data for a user, by use of data mining from digital data sources as authorized by the user, wherein the digital data sources for the user personal data includes calendar records of the user and social media networks to which the user subscribes; 
(see, e.g., p68 and 158-159);


extracting time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of educational programs by use of cognitive analytics tools and natural language processing tools;
	(see, e.g., 78-79);
generating, by the one or more processor, a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix; 
(see, e.g., p84, 93 and 125-126 in regard to generating the student’s PLM by back propagating the student’s answers to suggestions or recommendations provided to the student by logistic regression analysis);


(see, e.g., F11, 1110);
presenting, by the one or more processor, the user learning profile and the course recommendation to the user, wherein the course recommendation includes predicted performance by the user for each of candidate courses presented in the course recommendation; and
(see, e.g., F5, 502); 
updating, by the one or more processor, the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on the user learning profile and on the course recommendation
(see, e.g., F11, 1114 and p103).
In regard to Claims 6-7, Martin discloses these limitations.  See, e.g., p68.
In regard to Claims 9-12, 16-18, and 21-24, Martin discloses these limitations.  See, e.g., p124-126.
In regard to Claims 13-14 and 19-20, Martin discloses these limitations.  See, e.g., p68.

Response to Arguments
	Applicant argues on pages 10-11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    81
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    703
    media_image2.png
    Greyscale

Applicant’s argument is unpersuasive.  Applicant’s claimed “processor” is not identified as part of the abstract idea.  And “modeling with a linear regression matrix” is a mathematical/statistical technique and thereby abstract and not patent eligible.  See, e.g., the CAFC’s opinion in In re Board of Trustees of the Leland Stanford Junior University in this regard.  Furthermore, to the extent that the Applicant may be arguing that by embodying its claimed “modeling with a linear regression matrix” in software operating on a generic computer it has thereby claimed patent eligible subject matter by the resulting “modeling” being executed more efficiently that argument is, likewise, unavailing.  The CAFC has also held in, e.g., In re Bancorp Services that the efficiency gains resulting from embodying otherwise abstract ideas as software executing on a generic computer also does not render patent eligible subject matter.  Applicant’s argument on page 16 of its Remarks is duplicative of its argument on pages 10-11 and is, thereby, addressed by the response to same made supra.

	Applicant argues on pages 10-11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    81
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    703
    media_image2.png
    Greyscale

Applicant’s argument is unpersuasive.  Applicant’s claimed “processor” is not identified as part of the abstract idea.  And “modeling with a linear regression matrix” is a mathematical/statistical technique and thereby abstract and not patent eligible.  See, e.g., the CAFC’s opinion in In re Board of Trustees of the Leland Stanford Junior University in this regard.
	Applicant’s arguments regarding the art rejections are moot in light of the new rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715